Citation Nr: 1101999	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for the residuals of a low back disability, to include a 
herniated lumbar disc at L4-L5, lumbar myositis, and L4 left 
lower extremity radiculopathy, prior to August 22, 2006.

2.  Entitlement to a disability rating in excess of 40 percent 
for the residuals of a low back disability, to include a 
herniated lumbar disc at L4-L5, lumbar myositis, and L4 left 
lower extremity radiculopathy, from August 22, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 1976, 
from February 2003 to June 2003, and from December 2003 to 
February 2005.  The appellant also had service in the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The appellant filed his original claim of entitlement to service 
connection for a low back disability in April 2005.  An October 
2005 rating action granted entitlement to service connection for 
this disability and assigned a 20 percent disability rating, 
effective March 1, 2005 [the day following the appellant's 
discharge from service].  In March 2006, the appellant submitted 
a Notice of Disagreement (NOD) with this assignment and timely 
perfected his appeal in July 2006.

In September 2006, the appellant testified before a Decision 
Review Officer in San Juan, Puerto Rico.  A transcript of that 
proceeding has been associated with the appellant's VA claims 
file.  The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2010).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  In his 
July 2006 Substantive Appeal [VA Form 9] he declined the option 
of testifying at a hearing before the Board.


In July 2007, the RO issued a second rating action, increasing 
the appellant's disability rating for his low back, from 20 
percent to 40 percent disabling, effective August 22, 2006 [the 
date of a medical evaluation].  Since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In July 2009, the appellant's claim came before the Board.  At 
that time, it was determined that additional evidentiary 
development was necessary prior to the adjudication of the 
appellant's claim.  Such development, including scheduling the 
appellant for a new VA spine examination, has been accomplished.  
The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Waiver

The Board notes that additional evidence, consisting of both VA 
and private medical treatment records, has been associated with 
the appellant's claims file since the issuance of the December 
2009 Supplemental Statement of the Case.  In a statement dated in 
October 2010, the appellant's representative specifically waived 
agency of original jurisdiction consideration of this newly 
submitted evidence.  See 38 C.F.R. § 20.1304 (2010).

Employability

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim of entitlement to a total 
disability evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the claimant is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board observes 
that a claim for TDIU has not been raised by the record.  During 
the October 2009 VA spine examination, the appellant indicated 
that he was unemployed; however, he clearly stated that this was 
due to his personal differences with his prior employer, and not 
due to his service-connected low back disability.  See VA Spine 
Examination Report, October 6, 2009.  Accordingly, the issue of 
entitlement to TDIU is not before the Board.

Inferred Claim

On VA examination in 2009, it appears as though the examiner 
noted a history of erectile dysfunction related to the Veteran's 
service-connected back disability.  Because the issue of 
entitlement to service connection for erectile dysfunction, to 
include claimed as secondary to the service-connected lower back 
disability, has not been addressed by the RO, but has been raised 
by the record, it is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  Prior to August 22, 2006, the appellant's lumbar spine 
condition was manifested by constant pain and limitation of 
flexion to 80 degrees, with pain at 70 degrees.

2.  Prior to August 22, 2006, the appellant's lumbar 
radiculopathy was manifested by subjective pain and numbness of 
the left lower extremity, but without objective evidence of 
sensation, reflex, or muscle impairment.

3.  From August 22, 2006, the appellant's lumbar spine condition 
was manifested by constant pain and limitation of flexion between 
15 and 20 degrees.

4.  From August 22, 2006, the appellant's lumbar radiculopathy 
was manifested by moderate to severe pain and numbness of the 
left lower extremity, weakness and frequent falls.

5.  The medical and other evidence of record does not demonstrate 
that the appellant's service-connected lumbar spine disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2006, the criteria for a disability 
rating in excess of 20 percent for the residuals of a low back 
disability, to include a herniated lumbar disc at L4-L5 and 
lumbar myositis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  From August 22, 2006, the criteria for a disability rating in 
excess of 40 percent for the residuals of a low back disability, 
to include a herniated lumbar disc at 
L4-L5 and lumbar myositis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 
(2010).

3.  The criteria for a separate disability rating of 10 percent, 
prior to August 22, 2006, and a separate disability rating of 40 
percent thereafter, for lumbar radiculopathy, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic 
Code 8520 (2010).

4.  Application of extraschedular provisions is not warranted in 
this case.  
38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the appellant's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a) (West 2002).  Compliance with the first Pelegrini II 
element requires notice of these five elements in initial ratings 
cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the appellant's claim, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  See Pelegrini II, at 120-21.  A September 2006 
letter provided notice of the manner in which VA assigns initial 
ratings and effective dates.  Although this letter was not sent 
prior to initial adjudication of the appellant's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice in September 2006, he was provided ample time to 
respond with additional argument and evidence, the claim was 
readjudicated, and an additional Supplemental Statement of the 
Case (SSOC) was provided to the appellant in July 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board is aware of the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that to satisfy the 
first Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet a four part test.  The 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

However, relying on the informal guidance from the VA Office of 
the General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the present case.  
According to VA Office of General Counsel, because this matter 
concerns an appeal from an initial rating decision, VCAA notice 
obligations are fully satisfied once service connection has been 
granted.  Any further notice and assistance requirements are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of 
the appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following the 
grant of service connection.

Further, the appellant has not alleged that he received 
inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claim, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 


The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in May 
2005, October 2006, and October 2009 .  There is no objective 
evidence indicating that there has been a material change in the 
severity of the appellant's service-connected low back disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The October 
2009 VA examination report is thorough and supported by VA and 
private outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial 
compliance with its July 2009 remand directives.  The Court has 
recently noted that "only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
Appeals Management Center (AMC) scheduled the appellant for a 
medical examination and the appellant attended that examination.  
The AMC later issued a rating decision and a SSOC.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 
(Fed. Cir. 2007).  Importantly, the Board notes that the 
appellant is represented in this appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has 
submitted argument and evidence in support of the appeal.  Based 
on the foregoing, the Board finds that the appellant has had a 
meaningful opportunity to participate in the adjudication of his 
claim such that the essential fairness of the adjudication is not 
affected.

II.  The Merits of the Claim

The appellant has been service-connected for the residuals of a 
low back disability, to include a herniated lumbar disc at L4-L5, 
lumbar myositis, and L4 left lower extremity radiculopathy.  The 
appellant's lumbar spine disabilities are rated under Diagnostic 
Code 5243 (intervertebral disc syndrome) as 20 percent disabling 
prior to August 22, 2006, and from 40 percent disabling from 
August 22, 2006.  The appellant claims his current symptomatology 
warrants a higher rating.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

If there is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2010).  In every instance where the rating 
schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
See 38 C.F.R. § 4.31 (2010).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2010).  The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45 (2010).

Regulatory changes amended the Rating Schedule, 38 C.F.R. Part 4 
(2002), including the rating criteria for evaluating disabilities 
of the thoracic, lumbar, and cervical spine.  Effective from 
September 26, 2003, disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for DCs 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2010), provides the following:

A 20 percent disability rating is assigned 
for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine. 

A 50 percent disability rating is assigned 
for unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent disability rating is 
assigned for unfavorable ankylosis of 
entire spine. 

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  See 68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes appended to the General Rating Formula for Diseases and 
Injuries of the Spine specify that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id., Note (2). 

Provided, however, that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion generally 
recognized by VA.  Id., Note (3). 

Further, the term "combined range of motion" refers to "the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the maximum 
that can be used for calculation of the combined range of motion, 
and each range of motion measurement is to be rounded to the 
nearest five degrees.  Id., Notes (2) and (4). 

Note (5) provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except when 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for 
intervertebral disc syndrome, may be rated alternatively based on 
incapacitating episodes.  The criteria provide the following:

A 20 percent rating is assigned for 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 months. 

A 40 percent rating is assigned for 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months.

A 60 percent rating is assigned for 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

"Incapacitating episodes" are defined in Note (1) as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allowed the appellant to be rated 
separately for musculoskeletal and neurological manifestations 
under appropriate diagnostic codes if it would result in a higher 
combined evaluation for the disability.  Id.

Prior to August 22, 2006

In December 2004, while on active duty, the appellant fell in the 
shower and injured his lower back.  Upon medical examination, he 
was diagnosed with a right lumbar muscle contusion.  See Service 
Treatment Record, December 1, 2004.  The October 2005 rating 
decision currently on appeal granted entitlement to service 
connection for a lumbar spine disability and assigned a 20 
percent disability rating under Diagnostic Code 5243.

In February 2005, radiographic reports of the lumbar spine 
indicated a lumbar dextroscoliotic curve with suspected 
paravertebral spasm.  See Private Treatment Record, D.F.G., M.D., 
February 14, 2005.  In March 2005, the appellant was noted to 
have a history of lumbago and right lower extremity pain since 
December 2004.  The appellant was diagnosed with lumbosacral 
spasm and sprain.  See Private Treatment Record, D.M., M.D., 
March 7, 2005.  Later in March 2005, the appellant underwent a 
computed tomography scan of the lumbar spine.  The changes noted 
were consistent with herniation of the intervertebral disc at L4-
5, with some lateralization to the right side.  The lumbar 
vertebrae showed normal mineralization, there were no visible 
fractures and no evidence of lumbar lordosis.  The impression was 
a herniated disc at L4-5.  See Private Treatment Records, D.M., 
M.D., March 30, 2005.

The appellant was afforded a VA spine examination in May 2005.  
At that time, the appellant reported daily low back pain with 
radiating pain and tingling into the left leg.  He complained of 
pain on prolonged walking and sitting, with daily flare-ups.  The 
appellant stated that in the course of his employment as a 
supervisor at a hospital supply warehouse, he decreased the time 
spent in the standing position and increased his resting time.  
He also stated that he was more dependent on others for moving, 
carrying and lifting weight.  During the prior year, one day off 
work was needed due to low back pain.  See VA Spine Examination 
Report, May 16, 2005.

Upon physical examination, the appellant demonstrated good, erect 
posture.  There was no evidence of kyphosis, lordosis, or 
scoliosis.  Range of motion findings were forward flexion from 
zero to 80 degrees with pain at 70 degrees, extension from zero 
to 20 degrees, left lateral rotation from zero to 30 degrees with 
pain at 25 degrees, and right lateral rotation from zero to 40 
degrees.  Muscle spasm was detected at L4-5 and L5-S1 with mild 
tenderness.  There was no lack of endurance or fatigue with 
repetitive movement but there was increased pain.  Neurological 
testing revealed normal deep tendon reflexes, adequate sensation 
to touch and pinprick except for diminished sensation in the 
lateral and medial aspect of the left leg.  The VA examiner 
diagnosed the appellant with a herniated lumbar disc at L4-5 and 
lumbar myositis.  Id.

In June 2005, VA Medical Center (VAMC) electrodiagnostic test 
results revealed a normal monopolar needle EMG of selected 
muscles of the left lower extremity and related paraspinal 
muscles.  There was no electrodiagnostic evidence of left 
lumbosacral radiculopathy.  See VAMC Treatment Note, June 28, 
2005.

A July 2005 magnetic resonance imaging (MRI) scan revealed mild 
lumbar dextroscoliosis, vertebral bodies of normal height, mild 
degeneration at L4-5 with disc dehydration, and a small central 
protrusion at L4-5.  See Private Treatment Record, E.T.G.G., 
M.D., July 1, 2005.  Later in July 2005, a VAMC outpatient 
treatment note indicated the appellant had participated in 
physical therapy with some relief of his lumbar symptomatology.  
Upon physical examination, there was no asymmetry or deformity, 
the appellant demonstrated normal range of motion and Lasegue's 
sign were negative.  The appellant endorsed tenderness of the 
bilateral lumbar paraspinal muscles and of the left sacroiliac 
joint.  The appellant was diagnosed with chronic low back pain 
with small disc protrusion at L4-5 with no radicular signs.  The 
examiner noted that these findings were suggestive of muscle 
spasms in the lumbar area.  See VAMC Treatment Note, July 25, 
2005.

A November 2005 VAMC MRI scan indicated adequate alignment of the 
spine.  Degenerative changes of the endplates were present at L4-
5 and L5-S1.  A bulging disc was present at L4-5 with a small 
central protrusion.  Moderate left facet joint degenerative 
changes were also noted at L3-4.  See VAMC MRI Report, 
November 28, 2005.

In March 2006, the appellant was seen by A.P., M.D., a private 
physician, who noted minimal improvement of the appellant's low 
back pain following spinal injections in September 2005, November 
2005 and January 2006.  Neurological examination of the appellant 
revealed his strength, sensation and reflexes in the bilateral 
lower extremities to be intact.  Specifically, strength was noted 
to be 5/5, sensation to pinprick was intact and reflexes of the 
lower extremities were noted as 3/5.  Additionally, Lasegue's 
sign was negative and the cranial nerves examination was within 
normal limits.  A biomechanical examination of the lumbar spine 
revealed tenderness in the bilateral L3, L4, and L5 facets, 
bilateral iliolumbar and sacroiliac ligaments.  Dr. A.P. 
diagnosed the appellant with lumbar facet syndrome and lumbar 
radiculopathy.  See Private Treatment Record, A.P., M.D., March 
1, 2006.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records prior to August 22, 2006, do not support a disability 
rating in excess of 20 percent under Diagnostic Code 5243.  The 
Board notes in particular the May 2005 VA spine examination range 
of motion findings (indicating flexion to 80 degrees, with pain 
at 70 degrees) and the July 2005 VAMC treatment note range of 
motion findings (all within normal limits).  While the Board is 
aware of the appellant's endorsement of muscle spasms (see 
Private Treatment Records, February 14, 2005 and March 7, 2005; 
VA Spine Examination Report, May 16, 2005), the May 2005 VA spine 
examination report specifically stated that the appellant did not 
suffer from kyphosis, lordosis, or scoliosis.  At no time did the 
appellant's range of motion findings demonstrate forward flexion 
to 30 degrees or less, nor was the appellant diagnosed with 
favorable or unfavorable ankylosis of the entire thoracolumbar 
spine.  

In addition, there is no evidence of incapacitating episodes of 
at least 4 weeks in the previous 12 months.  Thus, a higher 
rating under the alternate rating code for Diagnostic Code 5243 
is not warranted.  There is also no evidence of bladder or bowel 
impairment resulting from his disability.


Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis of the 
spine may be rated under Diagnostic Code 5003, for degenerative, 
hypertrophic, or osteoarthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  Diagnostic Code 5003 is used where 
there is evidence of arthritis and some limitation of motion, but 
not enough limitation of motion to be compensable under the 
appropriate diagnostic code.  As discussed above, the appellant's 
disability rating under Diagnostic Code 5243 has been based in 
part on limitation of motion due to pain and a separate rating 
under Diagnostic Code 5003 would be for the same symptomatology.  
As separate ratings may not be assigned for the same 
symptomatology, a separate 10 percent rating under Diagnostic 
Code 5003 for the appellant's limitation of motion based on pain 
is not warranted in this case.

Separate ratings for neurological manifestations may be warranted 
under 38 C.F.R. § 4.124a (2010) if supported by objective medical 
evidence.  In this regard, the Board notes that disability 
ratings for diseases of the peripheral nerves under Diagnostic 
Code 8520 are based on relative loss of function of the involved 
extremity with attention to the site and character of the injury, 
the relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (2010).  

An 80 percent rating is assignable for 
complete paralysis of the sciatic nerve; 
the foot dangles and drops, no active 
movement possible of muscles below the 
knee, flexion of knee weakened or (very 
rarely) lost.  

A 60 percent rating may be assigned for 
incomplete paralysis of the sciatic nerve, 
which is severe, with marked muscular 
atrophy. 

A 40 percent rating is assignable when 
moderately severe. 

      A 20 percent rating may be assigned when 
moderate. 

      A 10 percent rating may be assigned when 
mild. 

See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  The Board 
observes that the words "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2010).

In this case, the Board notes conflicting evidence of 
neurological manifestations.  On the one hand, the appellant was 
diagnosed with lumbar radiculopathy in March 2005.  See Private 
Treatment Record, D.M., M.D., March 30, 2005.  Moreover, the May 
2005 VA spine examination report noted daily low back pain with 
radiating pain and tingling into the left leg.  See VA Spine 
Examination Report, May 16, 2005.  On the other hand, the June 
2005 EMG results indicated a normal study of the left lower 
extremity with no evidence of left lumbosacral radiculopathy.  
See VAMC Treatment Record, June 28, 2005.  Further, the July 2005 
VAMC treatment note diagnosed the appellant with chronic low back 
pain with small disc protrusion at L4-5 with no radicular signs.  
See VAMC Treatment Note, July 25, 2005.  

Having resolved doubt in favor of the appellant, the Board finds 
that a separate 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, is warranted.  The appellant received a 
diagnosis of lumbar radiculopathy in March 2006, with reported 
symptoms of numbness and tingling in the left lower extremity and 
aching pain with activity.  Based on the aforementioned evidence, 
however, the Board concludes that the Veteran's lumbar 
radiculopathy is no greater than mild, thus a rating greater than 
10 percent under Diagnostic Code 8520 is not warranted.


Given the absence of complaints with respect to the right lower 
extremity, a separate 10 percent rating is not warranted for that 
extremity.  Furthermore, the medical evidence does not support a 
rating greater than 10 percent rating assigned for the left lower 
extremity under Diagnostic Code 8520 for mild incomplete 
paralysis of the sciatic nerve.  While the appellant has been 
diagnosed with lumbar radiculopathy, based on reports of 
numbness, tingling, and pain radiating from the back to the left 
lower extremity, physical and diagnostic testing have failed to 
reveal sensory, muscular, or reflex deficits attributable to the 
lumbar radiculopathy.  Moreover, physical examination has ruled 
out muscular atrophy, as well as decreased range of motion or 
weakness of the left lower extremity.  Finally, there is no 
evidence of bowel or bladder impairment due to the lumbar 
radiculopathy.

There are no other relevant Diagnostic Codes for consideration in 
rating the severity of the appellant's lumbosacral disc disease.

The Board notes that the appellant's functional loss was 
considered, as the medical evidence shows that the appellant has 
consistently complained of pain in the low back.  See 38 C.F.R. 
§§ 4.40, 4.45 (2010).  Initially, the Board notes that the 
limitation of motion documented during the May 2005 VA 
examination as resulting from pain is already contemplated in the 
20 percent disability rating assigned.  The Board notes the 
appellant has not exhibited any gait problems.  The May 2005 VA 
examiner noted that while the appellant experienced increased 
pain with repetitive movement, his range of motion was not 
further limited by lack of endurance or fatigue.  There was 
otherwise no evidence of impairment of motor skills, muscle 
function, or strength.  For the same reason, the Board finds that 
the appellant's left lower extremity pain and tingling is already 
contemplated in the separate 10 percent rating assigned.  Despite 
his complaints of chronic pain, there is no wasting of the back 
or left lower extremity muscles, which indicated that he retained 
the ability to use these muscles in a close to normal fashion.  
Thus, the appellant has certain neurological manifestations, 
primarily pain and tingling, but this is compensated by the 
current 10 percent rating.  Consequently, the Board finds that a 
higher disability rating based on functional loss is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the appellant.  In summary, the reasons 
and bases set forth above, the Board concludes that an initial 
rating of 20 percent, prior to August 22, 2006, for the 
appellant's residuals of a low back disability, to include a 
herniated lumbar disc at L4-L5 and lumbar myositis, is not 
warranted.

A separate 10 percent rating, but no more, is warranted for the 
appellant's lumbar radiculopathy.  See Fenderson, supra.

From August 22, 2006

A July 2007 rating decision increased the appellant's disability 
rating for his lumbar spine from 20 percent to 40 percent 
disabling, effective August 22, 2006, under Diagnostic Code 5243.

The appellant was seen again by Dr. A.P. on August 22, 2006.  At 
that time, he complained of decreased range of motion of the low 
back with swelling and severe pain.  Neurological examination 
revealed decreased strength in the lower extremities due to pain 
(4/5).  Sensation to pinprick was intact and reflexes of the 
lower extremities were 3/5.  Lasegue's sign and the slump test 
were positive.  The cranial nerves examination was within normal 
limits but the appellant was unable to rotate and flex his lumbar 
spine.  He further noted that he was unable to sit and stand for 
long periods of time due to L4-5 disc protrusion.  See Private 
Treatment Record, A.P. M.D., August 22, 2006.

The appellant was afforded a VA spine examination in October 
2006.  At that time, he complained of pain, stiffness and 
weakness with radiating pain.  The appellant stated that his pain 
lasted approximately eight to 10 hours per day, and characterized 
the pain as being shock-like and stabbing.  He further complained 
of flare-ups with a severity of 9/10 at least one to two times 
per week, lasting three to six hours at a time.  The appellant 
stated that there was no additional loss of motion or functional 
impairment during these flare-ups.  The appellant reported that 
he did not utilize an assistive device, rarely used a back brace 
and had not experienced any falls due to his low back condition.  
See VA Spine Examination Report, October 15, 2006.

Range of motion findings were as follows: forward flexion from 
zero to 20 degrees, with pain at the last 10 degrees (functional 
loss of 70 degrees due to pain); extension from zero to 15 
degrees, with pain throughout the entire range; bilateral lateral 
flexion from zero to 15 degrees, with pain throughout (functional 
loss of 15 degrees due to pain); and bilateral lateral rotation 
from zero to 15 degrees, with pain at the last 10 degrees 
(functional loss of 15 degrees due to pain).  The VA examiner 
noted tenderness on palpation accompanied by spasms.  The 
appellant could not flex his lumbosacral area due to pain.  The 
VA examiner further noted there was no evidence of ankylosis, 
abnormal kyphosis or scoliosis, though there was some indication 
of reversed lordosis.  Id.

Neurological examination findings were intact to pinprick 
stimulation in the lower extremities.  Motor examination findings 
revealed no muscle atrophy, normal tone and strength of 5/5 
proximally and distally in both lower extremities.  Deep tendon 
reflexes were symmetrical and Lasegue's sign was negative 
bilaterally.  The appellant specifically denied experiencing any 
incapacitating episodes due to low back pain that required 
hospitalization, bed rest or emergency room visits.  The VA 
examiner diagnosed the appellant with lumbosacral strain, lumbar 
myositis, lumbosacral degenerative disc disease, facet joint 
disease, and a lumbosacral herniated disc.  Id.  

In July 2009, the appellant was seen at the VAMC Emergency Room 
with complaints of severe back pain radiating into his right leg, 
much more severe than previously noted.  He had no weakness of 
the extremities and was given Valium and Demerol with marked 
improvement.  He was continued on muscle relaxants.  See VAMC 
Emergency Room Treatment Note, July 4, 2009.

In August 2009, Dr. A.P. noted that in the prior several months, 
the appellant's conditions of radiculopathy, lumbar myositis, and 
degenerative disc disease had worsened.  Upon physical 
examination, the appellant demonstrated restricted range of 
motion in all planes with significant tenderness to palpation in 
the bilateral iliolumbar and sacroiliac ligaments with 
significant guarding.  See Private Treatment Record, A.P., M.D., 
August 19, 2009.

The appellant was provided a subsequent VA spine examination in 
October 2009.  At that time, the appellant complained of numbness 
radiating down from his low back, to his left buttock, into his 
left lower extremity, to all toes on his left foot. He also 
complained of fatigue, decreased motion, stiffness, weakness, 
muscle spasms, and pain.  The appellant reported his low back 
pain as sharp and constant.  He stated that he experienced flare-
ups every one to two months, lasting one to two days.  During 
these flare-ups, he had decreased ambulation and range of motion.  
He also noted that he had experienced incapacitating episodes, 
approximately five to six times in the prior year, which required 
him to remain in bed due to excruciating pain.  See VA Spine 
Examination Report, October 6, 2009.

Upon physical examination, the VA examiner noted that the 
appellant's gait was antalgic with left lower extremity limp.  It 
was also noted that muscle spasms were not responsible for the 
appellant's abnormal gait.  Lumbar flattening was noted, but the 
appellant did not have ankylosis of the spine.  Range of motion 
findings were as follows: forward flexion from zero to 15 
degrees; extension from zero to seven degrees; and bilateral 
lateral flexion from zero to 10 degrees.  Pain was noted on all 
active ranges of motion.  The appellant complained of tenderness 
to palpation and pain radiating down the left leg.  The VA 
examiner diagnosed the appellant with a bulging disc at L4-5, 
degenerative disc disease of the L3-4 facets, left L4 
radiculopathy, left-sided sciatica, and lumbar myositis.

January 2010 lumbar spine MRI report findings indicated L4-5 
facet hypertrophic changes with a small synovial cyst arising 
from a left facet joint abutting the posterior thecal sac.  There 
was also mild narrowing of the left neural foramina.  See MRI 
Report, January 13, 2010.

During a March 2010, VAMC physical therapy consult, the 
appellant's low back pain was noted to have progressed over the 
past six to eight months.  At the time of the treatment note, the 
appellant described his radiating pain as an electric current 
with numbness down the left leg.  The appellant also complained 
of pain and weakness of both legs with frequent falls.  There was 
no indication of bowel or bladder incontinence.  Range of motion 
findings were zero to 20 degrees of forward flexion, zero degrees 
of extension, and zero to 15 degrees of lateral flexion 
bilaterally.  The VA physical therapist noted that the 
appellant's range of motion was very limited due to guarding and 
pain.  See VAMC Treatment Record, March 17, 2010.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records dated subsequent to August 22, 2006, do not support a 
disability rating in excess of the previously assigned 40 percent 
under Diagnostic Code 5243.  Both VA spine examination reports 
noted that the appellant did not suffer from favorable or 
unfavorable ankylosis.  See VA Spine Examination Reports, October 
15, 2006 and October 6, 2009.  The medical records also do not 
suggest that the Veteran's pain is of such severity to rate the 
Veteran's low back disability as the same as ankylosis.  As 
alluded to above, ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Colayong v. West, 12 Vet. App. 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 5.  The 
Veteran has some mobility of the thoracolumbar spine.  
Accordingly, the 50 percent and 100 percent disability ratings 
are not available to the appellant under the General Rating 
Formula for Diseases and Injuries of the Spine.  Further, despite 
the fact that the appellant alleges he suffered from five to six 
incapacitating episodes in 2009 that required him to remain in 
bed, there is no evidence that this bed rest was prescribed by a 
physician.  See VA Spine Examination Report, October 6, 2009.  
There is also no evidence of bladder or bowel impairment 
resulting from his disability.  Thus, a higher rating under the 
alternate rating code for Diagnostic Code 5243 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

As noted above, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban, supra.  As previously discussed, the appellant's 
disability rating under Diagnostic Code 5243 has been based in 
part on limitation of motion due to pain and a separate rating 
under Diagnostic Code 5003 would be for the same symptomatology.  
Separate ratings may not be assigned for the same symptomatology.  
Id.

The appellant has been assigned a separate 10 percent disability 
rating for the neurological manifestations of his lumbar spine 
disability, effective March 1, 2005.  Upon review of the evidence 
of record after August 22, 2006, the October 2006 VA examination 
report noted complaints of shock-like, stabbing pain radiating 
into the left lower extremity.  See VA Spine Examination Report, 
October 15, 2006.  In July 2009, the appellant was seen in the 
Emergency Room with severe back pain radiating into his left leg.  
See VAMC Emergency Room Report, July 4, 2009.  In August 2009, 
Dr. A.P. stated that the appellant's radiculopathy had increased 
significantly over the prior several months.  See Private 
Treatment Record, August 19, 2009.  The October 2009 VA 
examination report noted left-sided sciatica and left L4 
radiculopathy.  See VA Spine Examination Report, October 6, 2009.  
Finally, in March 2010, the appellant described his radiculopathy 
as a constant electric current with numbness down his left leg.  
See VAMC Physical Therapy Note, March 17, 2010.  Accordingly, the 
Board finds that the appellant's left lower extremity 
radiculopathy more nearly approximates a 40 percent disability 
rating, from August 22, 2006, for moderately severe pain.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

There are no other relevant Diagnostic Codes for consideration in 
rating the severity of the appellant's lumbosacral disc disease.

The Board notes that the appellant's functional loss was 
considered, as the medical evidence shows that the appellant has 
consistently complained of pain in the low back.  See 38 C.F.R. 
§§ 4.40, 4.45 (2010).  Initially, the Board notes that the 
limitation of motion documented during the October 2006 and 
October 2009 VA examinations as resulting from pain is already 
contemplated in the 40 percent disability rating assigned.  The 
Board notes that while the appellant was noted to have an 
antalgic gait during his October 2009 VA examination, the VA 
examiner specifically stated that the appellant's muscle spasms 
were not responsible for his abnormal gait.  See VA Spine 
Examination Report, October 6, 2009.

The October 2009 VA examiner also noted the appellant's 
complaints of fatigue, stiffness, weakness and spasm.  The Board 
notes, however, that the currently assigned 40 percent disability 
rating takes all of these complaints into account.  For the same 
reason, the Board finds that the appellant's left lower extremity 
pain and tingling is already contemplated in the separate 40 
percent rating assigned.  Consequently, the Board finds that a 
higher disability rating based on functional loss is not 
warranted.

As shown above, and as required by Schafrath, supra, the Board 
has considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
appellant.  In summary, for the reasons and bases set forth 
above, the Board concludes that a disability rating in excess of 
40 percent, from August 22, 2006, for the appellant's residuals 
of a low back disability, to include a herniated lumbar disc at 
L4-L5 and lumbar myositis, is not warranted.

A separate 40 percent rating, but no more, from August 22, 2006, 
is warranted for the appellant's lumbar radiculopathy.  See 
Fenderson, supra.

III.  Extraschedular Disability Rating

The Board also has considered whether the appellant is entitled 
to a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors, which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether a veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, a veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's lumbar spine 
disabilities with the established criteria shows that the rating 
criteria reasonably describe the appellant's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
While the Board notes that the appellant was seen in the 
emergency room on one occasion in July 2009, the record does not 
show that he has required frequent hospitalizations for his 
lumbar spine disabilities.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  On the October 2006 VA examination report, the 
appellant noted that he was working with some special 
accommodations due to his low back pain.  See VA Spine 
Examination Report, October 15, 2006.  In October 2009 however, 
the appellant clarified that although he was recently unemployed, 
this was due to personal differences with the owner of the 
company for whom he had previously worked.  See VA Spine 
Examination Report, October 6, 2009.  The Board does not doubt 
the appellant's employment was adversely affected due to his 
lumbar spine disabilities.  His disabilities, however, do not 
cause an exceptional or unusual type of impairment.  Although the 
appellant missed some days of work due to low back pain prior to 
his unemployment, the diagnostic criteria already contemplate 
some amount of occupational impairment.  Thus, while the 
appellant's service-connected disabilities cause pain and 
limitation of motion, such impairment is contemplated fully by 
the rating criteria.

In short, there is nothing in the record to indicate that the 
service-connected lumbar spine disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for the residuals of a low back disability, to include a 
herniated lumbar disc at L4-L5 and lumbar myositis, prior to 
August 22, 2006, is denied.

Entitlement to a disability rating in excess of 40 percent for 
the residuals of a low back disability, to include a herniated 
lumbar disc at L4-L5 and lumbar myositis, from August 22, 2006, 
is denied.

A separate disability rating of 10 percent prior to August 22, 
2006, and of 40 percent from August 22, 2006, for lumbar 
radiculopathy in the left lower extremity is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


